Case 5:19-cv-01431-JGB-SP Document 11 Filed 09/04/19 Page 1 of 1 Page ID #:48

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 CHRISTINA LABAJO, et al.                                           5:19−cv−01431−JGB−SP
                                                  Plaintiff(s),

          v.
 CAPITAL ONE BANK USA, N.A., et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         9/3/2019
 Document Number(s):                 9
 Title of Document(s):              Unopposed Motion to Stay, or in the alternative, for an Extension
 of Time to Respond
 ERROR(S) WITH DOCUMENT:

 Hearing information is missing, incorrect, or not timely.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                            Clerk, U.S. District Court

 Dated: September 4, 2019                                   By: /s/ Angelique Dominguez 951−328−4471
                                                               Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
